DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/340,081 filed on 6/6/21 with effective filing date 12/2/15. Claims 1-20 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-20 of US 11,050,995 and claims 1-20 of 10,602,118. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11,050,995
Current Application
1. A non-transient computer readable medium containing computer executable instructions which are configured to, when executed by a processor: receive digital fringe projection (DFP) data corresponding to a three-dimensional structure of a physical object; generate a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on the DFP data at a first coordinate; generate a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generate a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and store the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.
1. A non-transient computer readable medium containing computer executable instructions which are configured to, when executed by a processor: generate a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on a Digital Fringe Projection (DFP) data of a three-dimensional structure at a first coordinate; generate a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generate a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and store the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.
9. A non-transient computer readable medium containing computer executable instructions which, when executed by a processor, decode encoded digital fringe projection (DFP) data corresponding to a physical object by: retrieving a first pixel of two-dimensional image data from a memory; decoding a plurality of phase data stored in a plurality of color channels of the first pixel; generating a stair image including a second pixel corresponding to the first pixel of the two-dimensional image data based on the plurality of phase data; and generating a depth map including a third pixel corresponding to the second pixel of the stair image, the third pixel storing data corresponding to a depth of a location of the physical object.
9. A non-transient computer readable medium containing computer executable instructions which, when executed by a processor, decode encoded digital fringe projection (DFP) data corresponding to a physical object by: retrieving a first pixel of two-dimensional image data; decoding a plurality of phase data stored in a plurality of color channels of the first pixel; generating a stair image including a second pixel corresponding to the first pixel of the two-dimensional image data based on the plurality of phase data; and generating a depth map including a third pixel corresponding to the second pixel of the stair image, the third pixel storing data corresponding to a depth of a location of the physical object.
15. A method for generating encoded depth data comprising: receiving, with a processor, digital fringe projection (DFP) data corresponding to a three-dimensional structure of a physical object; generating, with the processor, a plurality of fringe encoding values based on the DFP data at a first coordinate; storing, with the processor, the plurality of fringe encoding values in a plurality of color channels of a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.
15. A method for generating encoded depth data comprising: generating, with the processor, a plurality of fringe encoding values based on a Digital Fringe Projection (DFP) data of a three-dimensional structure at a first coordinate; and storing, with the processor, the plurality of fringe encoding values in a plurality of color channels of a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.


US 10,602,118
Current Application
1. A method for generating encoded depth data comprising: receiving, with a processor, digital fringe projection (DFP) data corresponding to a three-dimensional structure of a physical object; generating, with the processor, a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on the DFP data at a first coordinate; generating, with the processor, a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generating, with the processor, a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and storing, with the processor, the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.
1. A non-transient computer readable medium containing computer executable instructions which are configured to, when executed by a processor: generate a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on a Digital Fringe Projection (DFP) data of a three-dimensional structure at a first coordinate; generate a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generate a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and store the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory.
9. A method for decoding encoded digital fringe projection (DFP) data corresponding to a physical object comprising: retrieving, with a processor, a first pixel of two-dimensional image data from a memory; decoding, with the processor, dense phase data stored in the first pixel; decoding, with the processor, wrapped phase data stored in the first pixel; generating, with the processor, a stair image including a second pixel corresponding to the first pixel of the two-dimensional image data based on the dense phase data and the wrapped phase data; and generating, with the processor, a depth map including a third pixel corresponding to the second pixel of the stair image, the third pixel storing data corresponding to a depth of a location of the physical object.
9. A non-transient computer readable medium containing computer executable instructions which, when executed by a processor, decode encoded digital fringe projection (DFP) data corresponding to a physical object by: retrieving a first pixel of two-dimensional image data; decoding a plurality of phase data stored in a plurality of color channels of the first pixel; generating a stair image including a second pixel corresponding to the first pixel of the two-dimensional image data based on the plurality of phase data; and generating a depth map including a third pixel corresponding to the second pixel of the stair image, the third pixel storing data corresponding to a depth of a location of the physical object.
14. A system configured to generate encoded depth data comprising: a memory; and a processor operatively connected to the memory, the processor being configured to: receive digital fringe projection (DFP) data corresponding to a three-dimensional structure of a physical object; generate with the processor, a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on the DFP data at a first coordinate; generate a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generate a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and store the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in the memory.	



4.	The prior art of record in particular, Zhang et al. US 8,929,644 B2 in view of Horikoshi et al. US 6,246,796 does not disclose, with respect to claim 1, …generate a first fringe encoding and a second fringe encoding for a first predetermined wavelength based on a Digital Fringe Projection (DFP) data of a three-dimensional structure at a first coordinate; generate a third fringe encoding and a fourth fringe encoding for a second wavelength based on the DFP data at the first coordinate, the second wavelength being longer than the first wavelength; generate a combined fringe encoding based on the third fringe encoding and the fourth fringe encoding; and store the first fringe encoding data, the second fringe encoding data, and the combined fringe encoding data in a pixel of two-dimensional image data at a pixel coordinate in the two-dimensional image data corresponding to the first coordinate, the two-dimensional image data being stored in a memory as claimed. 
Rather Zhang et al. discloses the three-dimensional shape measurement is performed at high 
speeds, so that the quality of the three-dimensional shape measurement can be improved.  The high-frequency noise occurred in the three-dimensional shape measurement can be reduced effectively by applying the low-pass filter.  The high-quality of the wide fringes can be ensured.  The motion induced artifacts can be reduced; the method involves generating fringe patterns using a dithering process. The fringe patterns are projected onto an object using a projector. The fringe patterns distorted by surface geometry of the object are captured using an imaging device.  A fringe analysis is performed to reconstruct the three-dimensional shape of the object using the fringe patterns and fringe 
patterns distorted by surface geometry of the object. 
Similarly, Horikoshi et al. teaches the method employs phase and amplitude resolution processing in which three dimensional data of an object, recorded as a holographic fringe pattern using 
reference light and light from the object, are transmitted sequentially.  At the receiving side the fringe patterns received are displayed sequentially and with reference to reproducing light. The object is displayed three dimensionally. The transmission side has a process in which the holographic image pattern is expressed in terms of complex numbers and is resolved into an amplitude component image and a phase component image. On the receiving side the image data of the two components are received. 
The same reasoning applies to claims 2-20.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        /Irfan Habib/Examiner, Art Unit 2485